              t|ie tlSniteb      Bts(tntt Court
          tor tl^e ^outtiem l^totrirt ot(deorsto
                     PnttiOlottk IBtlitOtott
UNITED STATES OF AMERICA and
STATE OF GEORGIA,

     Plaintiffs,

     V.                                          CV 2:18-078


MIRACLE HOME CARE, INC.;
MIRACLE ADULT DAY CARE, INC.;
MIRACLE TRANSPORTATION;
SHASHICKA TYRE-HILL; and
DARLENE JACKSON,

     Defendants.



                                  ORDER


     Plaintiffs,   the   United    States   of   America   (the   ''United

States") and the State of Georgia ("Georgia"), brought this action

against Defendants to recover damages under the False Claims Act,

as amended, 31 U.S.C. §§ 3729-3733, the Georgia False Medicaid

Claims Act, O.C.G.A. § 4 9-4-168, et seg., and common law remedies.

Dkt. No. 1.   Defendant Miracle Home Care, Inc. filed a counterclaim

against Plaintiffs for breach of contract, dkt. no. 11 at 106-07,

and all Defendants filed a counterclaim against Plaintiffs for

unjust enrichment, id. at 107.      Before the Court are two motions:

The United States' Motion to Dismiss Defendants' counterclaims for

lack of subject matter jurisdiction pursuant to Federal Rule of

Civil Procedure 12(b)(1), dkt. no. 19; and (2) Georgia's Motion to
Dismiss    Defendants'    counterclaims     for   lack   of   subject   matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1),

dkt. no. 20.     Defendants have not responded to either motion, but

because the deadline for responding to either motion has long

passed, these motions are ripe for review.            For the reasons that

follow, the United States' Motion, dkt. no. 19, is GRANTED, and

Georgia's Motion, dkt. no. 20, is GRANTED.

I. Background

      As   an   initial   matter,   ''the   party    invoking    the    court's

jurisdiction bears the burden of proving, by a preponderance of

the   evidence,     facts   supporting      the     existence     of    federal

jurisdiction."     McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th

Cir. 2002). Here, Defendants are invoking the Court's jurisdiction

for the purpose of their counterclaims.

      Turning to the motions to dismiss, "Rule 12(b)(1) motions to

dismiss for lack of subject matter jurisdiction can be asserted on

either facial or factual grounds." Carmichael v. Kellogg, Brown &

Root Servs., Inc., 572 F.3d 1271, 1279 (11th Cir. 2009) (citation

omitted). "Facial challenges to subject matter jurisdiction are

based solely on the allegations in the complaint.             When considering

such challenges, the court must, as with a Rule 12(b)(6) motion,

take the complaint's allegations as true." Id.

      Here, the United States' and Georgia's assertions that this

Court lacks subject matter jurisdiction over the counterclaims are
based solely on the allegations in Defendants' counterclaims and

thus their jurisdictional challenges are facial. For the purposes

of this Order, then, the Court has accepted as true all facts

alleged    in     the    counterclaim    and    construed    all     reasonable

inferences in the light most favorable to Plaintiff.

II. The United States of America


      The United States argues that Defendants' counterclaims are

barred by sovereign immunity such that the Court is deprived of

jurisdiction over these claims.            ^^It is well settled that the

United States, as a sovereign entity, is immune from suit unless

it consents to be sued."          Zelaya v. United States, 781 F.3d 1315,

1321 (11th      Cir. 2015) (citations       omitted).       ""If there    is no

specific waiver of sovereign immunity as to a particular claim

filed against the Government, the court lacks subject matter

jurisdiction over the suit."            Id. at 1322 (citing F.D.I.C. v.

Meyer, 510 U.S. 471, 475-76 (1994)).

      Here, Defendants have pleaded no allegations that the United

States has consented to suit on Defendants' counterclaims.                Having

failed to establish the subject matter jurisdiction of the Court,

the   Court     must    dismiss   Defendants'   counterclaims      for   lack   of

subject matter jurisdiction.            Accordingly, the United States'

Motion to Dismiss the counterclaims, dkt. no. 19, is due to be

GRANTED.
III. The State of Georgia

     Like the United States, individual States of the Union, such

as Georgia, must consent to suit before a private individual can

sue that state in federal court.   McClendon v. Georgia Dep^t of

Cmty. Health, 261 F.3d 1252, 1256 {11th Cir. 2001).       Further,

    hough by its plain terms the Eleventh Amendment only precludes

federal courts from entertaining suits against a state brought by

citizens of another state, it has been construed to bar suits

against a state brought by that state's own citizens as well."

Id. Again, Defendants have failed to allege any facts establishing

that Georgia consented to suit, and thus. Defendants have not met

their burden of establishing that the Court has subject matter

jurisdiction over their counterclaims.      Accordingly, Georgia's

Motion to Dismiss, dkt. no. 20, is due to be GRANTED.

                            CONCLUSION


     For these reasons, the United States of America's Motion to

Dismiss Defendants' counterclaims, dkt. no. 19, is GRANTED.    The

State of Georgia's Motion to Dismiss Defendants' counterclaims,

dkt. no. 20, is GRANTED.


     SO ORDERED, this 5th day of February, 2019.




                              HON<r LISA GODBEIX WOOD, JUDGE
                              UNITED STATES DISTRICT COURT
                              SOUTHERN   DISTRICT OF GEORGIA
